Opinion issued September 17, 2013




                                    In The

                           Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                          NO. 01-12-00985-CV
                        ———————————
       SIDDCO UNION, LTD. AND SOHAIL SIDDIQUI, Appellants
                                     V.
    SANDEEP PATEL, SULEMAN LALANI, AMAN JAFAR, BAVARE
   HOLDING, LP, ARUSHA BAVARE, HARVARD FINANCIAL, LTD.,
NASRULLAH MANJI, SYED MOID ZAIDI, NEWERA PARTNERS, LTD.,
ST. MICHAEL’S HOSPITAL AND HEALTHCARE GROUP, LLC, ABDUL
  H. KAHN, KINGSLAND PARTNERS, LTD., AND IRFAN IFTIKHAR,
                         Appellees


                 On Appeal from the 190th District Court
                         Harris County, Texas
                   Trial Court Case No. 2010-52576A


                       MEMORANDUM OPINION
      Appellants, Siddco Union, Ltd. and Sohail Siddiqui, have filed an amended

unopposed motion to dismiss the appeal. No opinion has issued. Accordingly, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                        2